DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments-Claim Objections
Applicant’s arguments regarding the amendments have been fully considered and are persuasive.  The objections have been withdrawn. 

Response to Arguments- 35 USC § 112
Applicant argues on page 10 that “Regarding the “calculation unit” and “monitoring module”, they are known processor or processors which provided with known software comprising computer readable instructions for implementing the mentioned functions. For example, the monitoring module can be a comparator or a comparison algorithm which can be used for comparing parameters. For example, the calculation unit can be any known processor loaded with image recognition algorithm in the present art for implementing the mentioned calculation steps. Based on the teaching in the present application, one skilled in the art can construct such calculation unit and monitoring module with common technical knowledge.”
It is not sufficient to merely state that one of ordinary skill could construct a unit. There are still no corresponding structures or algorithms described in the specification for performing the claimed function. It is also noted that modules and programs are software per se, and not structure.  These rejections are maintained. 
The remaining rejections under 35 USC § 112 2nd are withdrawn due to the amendments. 

Response to Arguments- 35 USC § 103
Applicant's arguments filed 2/28/2022 have been fully considered.
Argument 1:
Applicant argues on page 11 that “There are following things different from the present application 
1. The forces which are applied to the brace is fixed, which are 20 N, 40 N, and 60 N;
2. The forces of 20 N, 40 N, and 60 N were simultaneously applied;
3. The scanning employed is CT scanning which is harmful for human body, so the scanning is not repeated.”

Applicant also states on pages 11-12 that “The force is not fixed, but is changing according to the skeletal structure change, and the magnitude, direction and distribution of the force are all obtained. This is a continues process and such operation is repeated for multiple times until finally the skeletal structure of the subject has been adjusted to the target state according to the adjusted skeletal image information. After that, the body surface three-dimensional shape of the subject, information about the magnitude, direction and distribution of the force applied to the subject by the adjustment head and detected by the force sensor are all obtained for manufacturing a corresponding brace.”
These arguments are traversed as follows. 
Regarding point 1, it is unclear where in the present claims the forces are not fixed and are “changing”. It is unclear how this description of the intended subject matter is included in the claims. The claims merely refer to one “adjustment solution”. The claims do not indicate that this adjustment solution changes or that the forces change at any point. There is no recitation of changing forces, merely that it is determined if the target solution has been achieved, and if not, to repeat the process. The Examiner requests clear line numbers from the claims wherein the “force is not fixed”. 
Claim 1, beginning at S4 recites the following: 
“S4, adjusting the subject to change skeletal structure of the subject by using the adjustment head according to the adjustment solution, and meanwhile detecting a magnitude, direction and distribution of a force applied to the subject by the adjustment head via the force sensor, wherein the plurality of adjustment heads is operated according to the adjustment solution for adjusting the subject accordingly to change the skeleton structure of the subject and approaching the skeletal structure of the subject to the target state, wherein during the adjustment process, the adjustment head is a surface that is adjacent to corresponding portion of a body surface and in contact with the subject, wherein when the adjustment head is in contact with the subject, the force sensor starts to obtain the magnitude, direction and distribution of the force generated by the adjustment head on the subject;

SA, determining whether the magnitude of the force applied to the subject by the
adjustment head and detected by the force sensor is larger than a targeted value or whether a
distribution of such force is abnormal; if yes, terminating the adjustment and proceeding to step
S7, or else, proceeding to step S5;

S5, scanning the subject to obtain adjusted skeletal image information of the subject after
an adjustment of the subject goes through a certain time interval;

S6, determining whether the skeletal structure of the subject has been adjusted to the target
state according to the adjusted skeletal image information; if yes, terminating adjustment and
proceeding to step S7, or else, returning to step S4, wherein in step S6, the operator obtains
quantitative parameters of the skeletal structure of the subject which have been adjusted
according to the adjusted two-dimensional skeletal image or three-dimensional skeletal image of
the subject, and compares such quantitative parameters with the parameters corresponding to the
target state, if the two of which match with each other, it indicates that the adjustment has
already been made completely, then the adjustment is terminated and the process proceeds to
step S7; if the two of which do not match with each other, it indicates that the adjustment has not
already been made completely, then the adjustment is continued and the process returns to step
S4;

S7, obtaining a body surface three-dimensional shape of the subject having achieved the
target state, and recording information about the magnitude, direction and distribution of the
force applied to the subject by the adjustment head and detected by the force sensor for
manufacturing a corresponding brace.



The limitations referring to the force application and adjustment solution are underlined above.  There is no indication that the adjustment solution or the application of forces are changing, merely that they are applied, detected and recorded. Claim 4 is similarly worded.
Applicant then states on page 12 that “According, Nie just gives specific strap tensions of 20 N, 40 N, and 60 N for adjustment, and no adjustment solution which is determined before.” However, these three specific strap tensions are the adjustment solution which is determined before. They must be decided upon ahead of time for them to be applied. Accordingly, regarding point 1, it is not germane to the claims if the forces which are applied to the brace is fixed in Nie. 
Regarding point 2, it is unclear why it is relevant if the forces of 20 N, 40 N, and 60 N were simultaneously applied in Nie. The combination of forces can be considered the adjustment solution. 
Regarding point 3, Nie is not used to teach multiple scans, Cheung is, which is used in an obvious combination. While Nie states that repeated X-rays are not recommended, it does not say they are impossible or not needed.  In addition, there are multiple types of scans which are not harmful. Cheung in fact uses an ultrasound scanner: page 125, “The freehand 3-D ultrasound system for assessing scoliosis (Figure 1) consisted of a custom-designed supporting frame structure, ultrasound scanner EUB-8500”. Cheung also states in the Summary that the ultrasound scanner is not harmful, “the reported 3-D ultrasound imaging system can potentially be used for scoliosis mass screening and frequent monitoring of progress and treatment outcome because of its radiation free and easy accessibility feature.” Therefore, it is unclear why Nie’s opinion of X-ray scans would preclude the use of Cheung’s ultrasound scanner. 
Argument 2:
Applicant argues on pages 13-14 that “as taught by Nie, the specific strap tensions of 20 N, 40 N, and 60 N are used for adjustment. Accordingly, it is not necessary to detect the force applied on the brace. However, in the present application, things are different. The adjustment solution is determined according to the skeletal image information, so the force applied is not fixed, but generated according to the adjustment solution. Accordingly, a magnitude, direction and distribution of a force applied to the subject (2) is detected by the adjustment head (12) via the force sensor (13).
The rejection has been modified to address the above limitations regarding detection of force magnitude, direction and distribution. The Lou reference teaches these limitations. See below for amended rejection. 
Argument 3:
Applicant states on page 14 that “According to Nie, the adjustment forces are determined in advance and  fixed. However, in the present application, the adjustment solution is determined according to the quantitative parameters of a skeletal structure of the subject. Accordingly, the adjustment is not fixed, but changeable according to the parameters corresponding to the target state are analyzed and calculated.”
Again, as stated above, the claim language does not require that the adjustment is changeable. The “quantitative parameters of a skeletal structure” can be fixed. The claims do not preclude the possibility that the solution can be determined in advance. The adjustment solution in the claims is therefore interpreted to include an application of force which is determined in advance and fixed. 
Argument 4:
Applicant argues on page 15 that “Nie teaches “A FE model allows us to repeat the analysis procedure by modifying the boundary conditions and loading, thus further analyzing the effect and influence of a single component within the structure investigated”, which cannot be considered as step S6 of the present application. FE model refers to Finite Element Model, which is a mathematical analysis model, but never refers to the repeated scanning and analyze.”
It is unclear what Applicant is attempting to argue here regarding “the repeated scanning and analyze”. Nie teaches a finite element analysis for patient-specific brace design (see Nie Abstract). While Nie teaches one scan, Cheung is used for repeated scanning. Cheung states on page 125, “The freehand 3-D ultrasound system for assessing scoliosis (Figure 1) consisted of a custom-designed supporting frame structure, ultrasound scanner EUB-8500”. Cheung also states in the Summary, “the reported 3-D ultrasound imaging system can potentially be used for scoliosis mass screening and frequent monitoring of progress and treatment outcome because of its radiation free and easy accessibility feature.” The combination of Nie and Cheung provides repeated scanning and analysis. 
Argument 5:
Applicant argues on page 15 that “As discussed before, CT scanning which is harmful for human body is employed by Nie, so the scanning is not repeated. Accordingly, FE model rather than repeated scanning is employed for analyze. Accordingly, the model result obtained by Nie is a universal result and cannot be personalized for different objects. However, in the present application, the scanning is repeated for multiple times.”
This appears to be a non-sequitur. It is unclear how the use of a FE model is related to having a universal result which cannot be personalized for different objects, and it is unclear how the repeated scanning is related to the personalized brace. Nie is specifically directed towards patient-specific brace modeling (see title of Nie). Nie’s Abstract recites “Based on a three-dimensional patient-specific finite element model of the spine, rib cage, pelvis, and abdomen, a parametric patient-specific model of a thoracolumbosacral orthosis was
built.” While Nie teaches one scan, Cheung is used for repeated scanning (see above).
Argument 6:
Applicant argues on page 16 that “CT scanning used by Nie is harmful to the human body, so it is not suitable to provide feedback information by repeated scanning. Accordingly, one skilled in the art would never get a technical motivation of repeating scanning from Cheung.”
First, Nie does not state that CT scanning is harmful, but that multiple X-rays are not recommended. Second, Nie is not used to teach multiple scans, Cheung is, which is used in an obvious combination. While Nie states that repeated X-rays are not recommended, it does not say they are impossible or not needed.  In addition, there are multiple types of scans which are not harmful. Cheung in fact uses an ultrasound scanner: page 125, “The freehand 3-D ultrasound system for assessing scoliosis (Figure 1) consisted of a custom-designed supporting frame structure, ultrasound scanner EUB-8500”. Cheung also states in the Summary, “the reported 3-D ultrasound imaging system can potentially be used for scoliosis mass screening and frequent monitoring of progress and treatment outcome because of its radiation free and easy accessibility feature.” Therefore, it is unclear why Nie’s opinion of X-ray scans would preclude the use of Cheung’s ultrasound scanner which is radiation-free and harmless.
Argument 7:
Applicant argues on page 17 that “Lou refers to the treatment of Scoliosis rather than the design of the brace. It is common technical knowledge that when treating Scoliosis, the too high pressure may hurt the patient, so the pressure should be controlled in an acceptable range. In the present application, things are absolutely different, in which the force is used for the brace design. Accordingly, one skilled in the art would never get a technical motivation from Lou”.
First, Lou is not being used to teach the design of a brace. Lou is used to teach force detection, brace adjustment and pressure control. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 Application/Control Number: 16/319,471 Page 7 Art Unit: 2148 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Nie and Cheung (directed to brace designing) with Lou (directed to force detection and automated adjustments) and arrived at brace design with force detection and automated adjustment. 
Argument 8:
Applicant argues on page 19 that “In additional, the present application has been granted in Australia as 2017303768 on October 15, 2020 based on the similar claims. Accordingly, the applicant hopes that the examiner in EP office can reconsider the inventive step of the present application based on the pending claim amendment and remarks.” 
 The status of applications in other offices or countries is unrelated to the assessment of patentability in the USPTO. In addition, it is unclear which step Applicant considers to be the “inventive step” to be reconsidered.
All other arguments substantially repeat previous arguments or recite large portions of the claim language without clear argument. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scanning imaging device for scanning”, “calculation unit for reading, quantizing, and calculating”, “calculation unit for calculating an adjustment solution”, and “a monitoring module for monitoring” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For “scanning imaging device for scanning”, the corresponding structure is found on page 11, paragraph 3 and page 12, paragraph 2. For “calculation unit for reading, quantizing, and calculating”, “calculation unit for calculating an adjustment solution”, and “a monitoring module for monitoring” there are no corresponding structures described in the specification as performing the claimed function. Therefore the claims are rejected under 35 U.S.C. 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “calculation unit for reading, quantizing, and calculating”, “calculation unit for calculating an adjustment solution”, and “a monitoring module for monitoring”. However, there are no corresponding structures or algorithms described in the specification as performing the claimed function.  Appropriate correction is therefore required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “Freehand three-dimensional ultrasound system for assessment of scoliosis” (“Cheung”), further in view of “A Smart Orthosis for the Treatment of Scoliosis” (“Lou”).
Regarding claim 1, Nie teaches:
A method for brace designing (Nie: Abstract) comprising following steps:
S1, placing an adjustment device comprising one or more adjustment head provided with a force sensor on a subject wearing a brace wherein the subject stands still when wearing the brace (Nie: page 3, “pad. The pad was developed by extruding the chosen subsurfaces 3 mm thickness (Fig. 3). The material of the exterior brace and the pad”, “Contact surfaces were located on the exterior surfaces of the ribs, the sternum, the abdomen wall, and of the pelvis. The target surfaces were located on the interior surfaces of the brace and of the pads. These elements allowed status change when in contact, large deformation capability, and sliding with the friction coefficient 0.1”; Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated. The spinal curve changes and the forces acted on the brace generated by the strap tension were evaluated and compared with the measurement”; Fig. 3, “The geometrical and FE models of the patient-specific brace”, one of ordinary skill would understand that patient stands still when putting on the brace; see rejection under 35 USC 112 2nd; (Nie: page 5, “First, with an individual representation of the geometry of the trunk, the abdominal wall was integrated to represent more realistically the patient’s anatomy, which can more realistically transfer the load from the brace-torso interface to the spine and rib cage. Second, the FE model included an explicit representation of the brace and its interface with the torso. The ten-node solid elements used for the brace and the surface-to-surface contact elements used for the brace-torso interface represent more adequately the complex 3D action of the brace on the torso than the models applying forces directly on the spine or rib cage”) ;

S2, scanning the subject to obtain skeletal image information of the subject (Nie: Abstract, “Based on a three-dimensional patient-specific finite element model of the spine, rib cage, pelvis, and abdomen, a parametric patient-specific model of a thoracolumbosacral orthosis was
built”, page 2, “A 14-year-old male idiopathic scoliosis patient was scanned and approved by
the hospital ethics committee, from T1 to pelvis by helical CT machine…in Renji hospital…This patient had a right-thoracic curve…with an apex at T8 and a decompensation of 15 mm on the left side. CT scan acquisition was performed with 10 mm slice thickness and a slice reconstruction interval of 1.25 mm with resolution of 512 x 512 pixels. The total slices were 513 images”);
S3, determining an adjustment solution for implementing an adjustment with respect to the subject and a target state that is to be achieved ultimately according to the skeletal image information (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”; page 5, “The correction of coronal curvatures is better than the reported in-brace corrections. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; page 6, “Therefore, the method of the patient-specific brace design and measurement can be used to guide physicians and orthotists to optimize the configuration of the brace and the placement of pads for specific idiopathic scoliosis patient”; Figs. 2-3; any improvement is considered a target) wherein when a two-dimensional skeletal image or a three-dimensional skeletal image of the subject are obtained, an operator obtains quantitative parameters of a skeletal structure of the subject according to the two-dimensional skeletal image or three-dimensional skeletal image  (Nie: page 3, “Fig. 3 The geometrical and FE models of the patient-specific brace (a)… the geometry model in brace „AP view…, (b)… the FE model with strap tension „PA view…, (c)… the abdominal FE model, (d)… the brace FE model, (e)… the rib cage FE model, and (f)… the T1-S1 FE model…”; page 2, “A 14-year-old male idiopathic scoliosis patient was scanned and approved by the hospital ethics committee, from T1 to pelvis by helical CT machine”), wherein the quantitative parameters comprises a lateral curvature angle and rotation angle of bones (note: a Cobb angle is a measurement of the degree of side-to-side spinal curvature used in scoliosis assessment; Nie: page 4, “seven spinal geometrical variations (Cobb angles of the spinal curvatures in the coronal plane, rib hump angle, lordosis and kyphosis, decompensation, maximal axial rotation, and sacral slope) were calculated”, “correction effects of Cobb angle in the coronal plane with the increment of strap tension”; page 3, “Figure 4a shows that the rotation angles in flexion, extension, lateral bending, and axial rotation of the simulation…”); current skeletal structure of the subject is parameterized by analysis and measurement, and parameters corresponding to the target state are analyzed and calculated (Nie: Table 2, “Geometrical changes before and after the brace treatment”; page 2, “construct one complete thoracolumbosacral scoliosis model based on computerized tomography CT data, to present a design method of patient-specific brace, to simulate the individual brace treatment, to measure the brace forces under three standard strap tensions, and to compare with the data obtained with the I-Scan measurement system”; Fig. 3, “(e) the rib cage FE model, and (f) the T1-S1 FE model”); 
S4, adjusting the subject to change skeletal structure of the subject by using the adjustment head according to the adjustment solution (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”; page 5, “The correction of coronal curvatures is better than the reported in-brace corrections 7. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; page 6, “Therefore, the method of the patient-specific brace design and measurement can be used to guide physicians and orthotists to optimize the configuration of the brace and the placement of pads for specific idiopathic scoliosis patient”; Figs. 2-3), wherein the plurality of adjustment heads is operated according to the adjustment solution for adjusting the subject accordingly to change the skeleton structure of the subject and approaching the skeletal structure of the subject to the target state (Nie: page 5, “The correction of coronal curvatures is better than the reported in-brace corrections 7. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; page 6, “Therefore, the method of the patient-specific brace design and measurement can be used to guide physicians and orthotists to optimize the configuration of the brace and the placement of pads for specific idiopathic scoliosis patient”; any improvement/correction is considered a target ), wherein during the adjustment process, the adjustment head is a surface that is adjacent to corresponding portion of a body surface and in contact with the subject (Nie: page 3, “The brace-torso interface was represented by surface-to-surface contact elements. Contact surfaces were located on the exterior surfaces of the ribs, the sternum, the abdomen wall, and of the pelvis. The target surfaces were located on the interior surfaces of the brace and of the pads. These elements allowed status change when in contact, large deformation capability, and sliding with the friction coefficient 0.1”), wherein when the adjustment head is in contact with the subject, the force sensor starts to obtain the magnitude (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”), direction (Nie: page 3, “2.4 Boundary Condition and Loading. The boundary conditions of the trunk model were determined according to the clinical condition. The first thoracic vertebra (TI was fixed in space in the sagittal plane and was free in the coronal plane in order to maintain the natural posture of the patient. The nodes on the coxofemoral joints were fixed in space, which can allow the pelvis to tilt”; Fig. 5 “coronal plane”, “sagittal plane”)  and distribution of the force generated by the adjustment head on the subject (Nie: Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated”; page 4, “The pressure distribution in eight regions left axillary, right thoracic, sternum, right and left lumbars, abdominal, and right and left pelvises inside the brace was measured using eight I-Scan pressure-sensor slices”);
S6, determining whether the skeletal structure of the subject has been adjusted to the target state according to the adjusted skeletal image information; if yes, terminating adjustment and proceeding to step S7 (Nie: Abstract, “The reduction in the coronal curvature was about 60% for a strap tension of 60 N”, any improvement is considered a target), or else, returning to step S4 (Nie: page 2, “A FE model allows us to repeat the analysis procedure by modifying the boundary conditions and loading, thus further analyzing the effect and influence of a single component within the structure investigated”), wherein in step S6, the operator obtain quantitative parameters of the skeletal structure of the subject which have been adjusted  according to the adjusted two-dimensional skeletal image or three-dimensional skeletal image of the subject (Nie: Table 2, “Geometrical changes before and after the brace treatment”; page 2, “construct one complete thoracolumbosacral scoliosis model based on computerized tomography CT data, to present a design method of patient-specific brace, to simulate the individual brace treatment, to measure the brace forces under three standard strap tensions, and to compare with the data obtained with the I-Scan measurement system”; Fig. 3, “(e) the rib cage FE model, and (f) the T1-S1 FE model”), and compare such quantitative parameters with the parameters corresponding to the target state, if the two of which match with each other, it indicates that the adjustment has already been made completely, then the adjustment is terminated and the process proceeds to step S7 (Nie: page 2, “A FE model allows us to repeat the analysis procedure by modifying the boundary conditions and loading, thus further analyzing the effect and influence of a single component within the structure investigated”; page 5, “The correction of coronal curvatures is better than the reported in-brace corrections. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; Introduction, “optimize correction of a right-thoracic scoliosis by passive brace and active muscle forces”; any improvement/correction is considered a target and the process can terminate); if the two of which do not match with each other, it indicates that the adjustment has not already been made completely, then the adjustment is continued and the process returns to step S4 (Nie: page 2, “A FE model allows us to repeat the analysis procedure by modifying the boundary conditions and loading, thus further analyzing the effect and influence of a single component within the structure investigated”);
S7, obtaining a body surface three-dimensional shape of the subject having achieved the target state (Nie: page 3, “Fig. 3 The geometrical and FE models of the patient-specific
brace (a)… the geometry model in brace „AP view…, (b)… the FE model with strap tension „PA view…, (c)… the abdominal FE model, (d)… the brace FE model, (e)… the rib cage FE model, and (f)… the T1-S1 FE model…”) for manufacturing a corresponding brace (Nie: Abstract, “The design and biomechanical analysis methods of patient-specific brace should be useful in the design of more effective braces”; ‘for manufacturing’ is intended use and not explicitly recited in the claim). 



Nie does not teach scanning again to obtain treatment/adjustment changes but Cheung does teach:
S5, scanning the subject to obtain adjusted skeletal image information of the subject after an adjustment of the subject goes through a certain time interval (Cheung: Summary, “the reported 3-D ultrasound imaging system can potentially be used for scoliosis mass screening and frequent monitoring of progress and treatment outcome because of its radiation free and easy accessibility feature”, Conclusion, “3-D ultrasound imaging for monitoring curve progression and treatment outcomes of scoliosis”, page 125, “The freehand 3-D ultrasound system for assessing scoliosis (Figure 1) consisted of a custom-designed supporting frame structure, ultrasound scanner EUB-8500”; the time to go through the adjustment treatment is the ‘certain time interval’);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Cheung (directed to scanning of treatment progression) and arrived at brace designing with scanning of treatment progression. One of ordinary skill in the art would have been motivated to make such a combination because “significant numbers of radiograph examination can be avoided by using
3-D ultrasound imaging for monitoring curve progression and treatment outcomes of scoliosis” (Cheung: Conclusion).

Nie and Cheung do not teach but Lou does teach:
detecting a magnitude (Lou: page 1009, “A Load Monitoring System;  page 1009, “The operating force range of the transducer is 0 – 6.82N”, “The accuracy of the sensor is ±0.15N. The applied force can be converted to the applied pressure by using the equation: Pressure = Force / sensing area of the transducer”; page 1010, “IV. CLINICAL RESULTS Four subjects used the device to measure the daily force patterns exerted by the orthosis upon the trunk. The average prescribed force was 1.05 ± 0.3 N, and the sensing area of the transducer is 0.000117m2.”), direction (Lou: page 1010, “Loads were measured when each subject performed the following postures: normal standing, bending forward and backward, bending to the left and to the right, sitting normally…and showed them how various postures and activities affected the amount of pressure applied by their braces”) and distribution of a force applied to the subject by the adjustment head via the force sensor (Lou: page 1010, “Fig. 7 summarizes the results of the percentage of time versus force distribution over the passive and active periods”), 
SA, determining whether the magnitude of the force applied to the subject by the adjustment head and detected by the force sensor is larger than a targeted value or whether a distribution of such force is abnormal; if yes, terminating the adjustment and proceeding to step S7, or else, proceeding to step S5 (Lou: page 1010, “The system then enters into a fast-checking mode. During this mode, fifteen samples will be taken within 30s, and the average will be compared to the acceptable range. If the average is within the acceptable range, the system goes back to the normal sampling mode, with a sample rate of once per minute. Otherwise, air will pump into the air bladder again. These procedures will be repeated until the acceptable range is attained. However, if the pressure is beyond the acceptable range, air valve 1 will be opened for 0.5s to release the pressure on the bladder. The system enters a fast-checking mode again. The procedure repeats until the acceptable target range is attained”; release the pressure is considered terminating the adjustment, pumping the air is considered continuing the adjustment);

and recording information about the magnitude, direction and distribution of the force applied to the subject by the adjustment head and detected by the force sensor (Lou: page 1009, “A Load Monitoring System;  page 1009, “The operating force range of the transducer is 0 – 6.82N”, “The accuracy of the sensor is ±0.15N. The applied force can be converted to the applied pressure by using the equation: Pressure = Force / sensing area of the transducer”; page 1010, “IV. CLINICAL RESULTS Four subjects used the device to measure the daily force patterns exerted by the orthosis upon the trunk. The average prescribed force was 1.05 ± 0.3 N, and the sensing area of the transducer is 0.000117m2.”; page 1010, “Loads were measured when each subject performed the following postures: normal standing, bending forward and backward, bending to the left and to the right, sitting normally, sitting with support and holding the breath…and showed them how various postures and activities affected the amount of pressure applied by their braces”; page 1010, “Fig. 7 summarizes the results of the percentage of time versus force distribution over the passive and active periods) .

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie and Cheung (directed to brace designing) with Lou (directed to an automated adjustments) and arrived at brace design with automated adjustment. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “Freehand three-dimensional ultrasound system for assessment of scoliosis” (“Cheung”), in view of “A Smart Orthosis for the Treatment of Scoliosis” (“Lou”), further in view of “Finite Element Simulation of the Spine with Haptic Interface” (“Gibson”).
Regarding claim 3, Nie, Cheung and Lou do not teach but Gibson does teach:
The method for brace designing according claim 1, wherein the skeletal image information in step S2 is displayed in real time for giving reference to step S3 (Gibson: Abstract, “a finite element model of the human spine that may be used to assist investigation of clinical
problems by predicting its biomechanical behaviour. We describe a combination of online real-time FE simulation supported by an offline non-linear FEA solver. Haptic feedback is provided in the real-time simulation to enhance the human-computer interaction within the system. Approximate results of spinal deformation can be obtained from the haptic online FE simulator”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie and Cheung (directed to brace designing) with Gibson (directed to real-time skeletal imaging) and arrived at brace designing with real-time skeletal imaging. One of ordinary skill in the art would have been motivated to make such a combination for “medical product design, education, surgical simulation and planning” (Gibson: Introduction).

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “A Smart Orthosis for the Treatment of Scoliosis” (“Lou”).
Regarding claim 4, Nie teaches:
A system for brace designing (Nie: Abstract) comprising:

an adjustment device placed on a subject wearing a brace, wherein the subject stands still when wearing the brace (Nie: page 5, “First, with an individual representation of the geometry of the trunk, the abdominal wall was integrated to represent more realistically the patient’s anatomy, which can more realistically transfer the load from the brace-torso interface to the spine and rib cage. Second, the FE model included an explicit representation of the brace and its interface with the torso. The ten-node solid elements used for the brace and the surface-to-surface contact elements used for the brace-torso interface represent more adequately
the complex 3D action of the brace on the torso than the models applying forces directly on the spine or rib cage”);

wherein the adjustment device comprises one or more adjustment head provided with a force sensor (Nie: page 3, “pad. The pad was developed by extruding the chosen subsurfaces 3 mm thickness (Fig. 3). The material of the exterior brace and the pad”, “Contact surfaces were located on the exterior surfaces of the ribs, the sternum, the abdomen wall, and of the pelvis. The target surfaces were located on the interior surfaces of the brace and of the pads. These elements allowed status change when in contact, large deformation capability, and sliding with the friction coefficient 0.1”; Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated. The spinal curve changes and the forces acted on the brace generated by the strap tension were evaluated and compared with the measurement”) ;

a scanning imaging device for scanning the subject to obtain skeletal image information of
the subject (Nie: Abstract, “Based on a three-dimensional patient-specific finite element model of the spine, rib cage, pelvis, and abdomen, a parametric patient-specific model of a thoracolumbosacral orthosis was built”, page 2, “A 14-year-old male idiopathic scoliosis patient was scanned and approved by the hospital ethics committee, from T1 to pelvis by helical CT machine…in Renji hospital…This patient had a right-thoracic curve…with an apex at T8 and a decompensation of 15 mm on the left side. CT scan acquisition was performed with 10 mm slice thickness and a slice reconstruction interval of 1.25 mm with resolution of 512 x 512 pixels. The total slices were 513 images”);

a first calculation unit for reading, quantizing and calculating the skeletal image
information for obtaining a corresponding current parameter and target parameter of the subject (Nie: 2.1 Thoracolumbosacral Spine Modeling, “The commercially available FE program
software ANSYS7.0 Analysis System Inc., Houston, TX was used to model the  thoracolumbosacral-pelvis segments and the rib cage”; modeling the skeletal information is considered ‘reading, quantizing and calculating’; Fig. 2 “(a) Positions of the generative curves; (b) definition of the generative curves”; page 4, “The maximum reduction in the thoracic curvature was about 60% when the strap tension was 60 N”; any improvement is considered a target);

a second calculation unit for calculating an adjustment solution of the adjustment head for
guiding an operator to adjust the subject by using the adjustment head, according to the current parameter, the target parameter, the magnitude, direction and distribution of the force (Nie: Table 2, “Strap tension =20 N”, “Strap tension= 40 N”, “Strap tension= 60 N”)
page 3, “2.4 Boundary Condition and Loading. The boundary conditions of the trunk model were determined according to the clinical condition. The first thoracic vertebra T1 was fixed in space in the sagittal plane and was free in the coronal plane in order to maintain the natural posture of the patient. The nodes on the coxofemoral joints were fixed in space, which can allow the pelvis to tilt”; Fig. 5 “coronal plane”, “sagittal plane”; Abstract, “The I-Scan distribution pressure measurement system was used to measure the different region pressures, and the equivalent forces in these regions were calculated”; page 4, “The pressure distribution in eight regions left axillary, right thoracic, sternum, right and left lumbars, abdominal, and right and left pelvises inside the brace was measured using eight I-Scan pressure-sensor slices”)  applied to the subject by the adjustment head (Nie: page 3, “pad. The pad was developed by extruding the chosen subsurfaces 3 mm thickness (Fig. 3). The material of the exterior brace and the pad”; Abstract, “The spinal curve changes and the forces acted on the brace generated by the strap tension…”);

and obtain the body surface three-dimensional shape of the subject by using a body surface three-dimensional shape obtaining device (Nie: page 3, “Fig. 3 The geometrical and FE models of the patient-specific brace (a)… the geometry model in brace „AP view…, (b)… the FE model with strap tension „PA view…, (c)… the abdominal FE model, (d)… the brace FE model, (e)… the rib cage FE model, and (f)… the T1-S1 FE model…”; page 2, “A 14-year-old male idiopathic scoliosis patient was scanned and approved by the hospital ethics committee, from T1 to pelvis by helical CT machine”),

wherein the plurality of adjustment heads is operated according to the adjustment solution
for adjusting the subject accordingly to change the skeleton structure of the subject and
approaching the skeletal structure of the subject to a target state (Nie: page 5, “The correction of coronal curvatures is better than the reported in-brace corrections 7. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; page 6, “Therefore, the method of the patient-specific brace design and measurement can be used to guide physicians and orthotists to optimize the configuration of the brace and the placement of pads for specific idiopathic scoliosis patient”; any improvement/correction is considered a target ), wherein during the adjustment process, the adjustment head is a surface that is adjacent to corresponding portion of a body surface and in contact with the subject (Nie: page 3, “The brace-torso interface was represented by surface-to-surface contact elements. Contact surfaces were located on the exterior surfaces of the ribs, the sternum, the abdomen wall, and of the pelvis. The target surfaces were located on the interior surfaces of the brace and of the pads. These elements allowed status change when in contact, large deformation capability, and sliding with the friction coefficient 0.1”);

wherein when a two-dimensional skeletal image or a three-dimensional skeletal image of the subject are obtained, the operator obtains quantitative parameters of a skeletal structure of the subject according to the two-dimensional skeletal image or three-dimensional skeletal image (Nie: page 2, “construct one complete thoracolumbosacral scoliosis model based on computerized tomography CT data, to present a design method of patient-specific brace, to simulate the individual brace treatment, to measure the brace forces under three standard strap tensions, and to compare with the data obtained with the I-Scan measurement system”; Fig. 3, “(e) the rib cage FE model, and (f) the T1-S1 FE model”), wherein the quantitative parameters comprises a lateral curvature angle and a rotation angle of bones (note: a Cobb angle is a measurement of the degree of side-to-side spinal curvature used in scoliosis assessment; Nie: page 4, “seven spinal geometrical variations (Cobb angles of the spinal curvatures in the coronal plane, rib hump angle, lordosis and kyphosis, decompensation, maximal axial rotation, and sacral slope) were calculated”, “correction effects of Cobb angle in the coronal plane with the increment of strap tension”; page 3, “Figure 4a shows that the rotation angles in flexion, extension, lateral bending, and axial rotation of the simulation…”); current skeletal structure of the subject is parameterized by analysis and measurement and parameters corresponding to a target state are analyzed and calculated (Nie: Table 2, “Geometrical changes before and after the brace treatment”; page 2, “construct one complete thoracolumbosacral scoliosis model based on computerized tomography CT data, to present a design method of patient-specific brace, to simulate the individual brace treatment, to measure the brace forces under three standard strap tensions, and to compare with the data obtained with the I-Scan measurement system”; Fig. 3, “(e) the rib cage FE model, and (f) the T1-S1 FE model”), then the operator compares such quantitative parameters with the parameters corresponding to the target state, if the two of which match with each other, it indicates that the adjustment has already been made completely, then the adjustment is terminated (Nie: page 2, “A FE model allows us to repeat the analysis procedure by modifying the boundary conditions and loading, thus further analyzing the effect and influence of a single component within the structure investigated”; page 5, “The correction of coronal curvatures is better than the reported in-brace corrections. Along with the strap tension increasing, the thoracic Cobb angle has been remarkably reduced. When the strap tension F= 20 N, the correction of the thoracic Cobb angle is 13%; and when the strap tension F= 60 N, the correction of the thoracic Cobb angle is up to 60%. Sacral slope has significantly changed along with the increase in strap tension”; Introduction, “optimize correction of a right-thoracic scoliosis by passive brace and active muscle forces”; any improvement/correction is considered a target and the process can terminate); if the two of which do not match with each other, it indicates that the adjustment has not already been made completely, then the adjustment is continued (Nie: page 2, “A FE model allows us to repeat the analysis procedure by modifying the boundary conditions and loading, thus further analyzing the effect and influence of a single component within the structure investigated”).

Nie does not teach monitoring to obtain treatment/adjustment changes but Lou does teach:
detecting a magnitude (Lou: page 1009, “The operating force range of the transducer is 0 – 6.82N”, “The accuracy of the sensor is ±0.15N. The applied force can be converted to the applied pressure by using the equation: Pressure = Force / sensing area of the transducer”; page 1010, “IV. CLINICAL RESULTS Four subjects used the device to measure the daily force patterns exerted by the orthosis upon the trunk. The average prescribed force was 1.05 ± 0.3 N, and the sensing area of the transducer is 0.000117m2.”), direction (Lou: page 1010, “Loads were measured when each subject performed the following postures: normal standing, bending forward and backward, bending to the left and to the right, sitting normally, sitting with support and holding the breath…and showed them how various postures and activities affected the amount of pressure applied by their braces”;) and distribution of a force applied to the subject by the adjustment head (Lou: page 1010, “Fig. 7 summarizes the results of the percentage of time versus force distribution over the passive and active periods.”)

detected by the force sensor the force sensor starts to obtain the magnitude, direction and distribution of the force generated by the adjustment head on the subject (Lou: Fig. 4, “Smart Orthosis”, page 1009, “The operating force range of the transducer is 0 – 6.82N”, “The accuracy of the sensor is ±0.15N. The applied force can be converted to the applied pressure by using the equation: Pressure = Force / sensing area of the transducer”; page 1010, “IV. CLINICAL RESULTS Four subjects used the device to measure the daily force patterns exerted by the orthosis upon the trunk. The average prescribed force was 1.05 ± 0.3 N, and the sensing area of the transducer is 0.000117m2”; page 1010, “Loads were measured when each subject performed the following postures: normal standing, bending forward and backward, bending to the left and to the right, sitting normally, sitting with support and holding the breath…and showed them how various postures and activities affected the amount of pressure applied by their braces”; page 1010, “Fig. 7 summarizes the results of the percentage of time versus force distribution over the passive and active periods”);

a monitoring module for monitoring whether the current parameter is consistent with the
target parameter (Lou: page 1009, “A Load Monitoring System”; page 1009, “The acceptable range is defined as 80% to 120% of the target level. The high range is defined as the force level above 120% of the target level, while the low range is less than 80% of the target level”); if yes, sending out a termination signal to prompt the operator to terminate the adjustment, or else sending out an operation signal to prompt the operator to continue the adjustment (Lou: page 1010, “The system then enters into a fast-checking mode. During this mode, fifteen samples will be taken within 30s, and the average will be compared to the acceptable range. If the average is within the acceptable range, the system goes back to the normal sampling mode, with a sample rate of once per minute. Otherwise, air will pump into the air bladder again. These procedures will be repeated until the acceptable range is attained. However, if the pressure is beyond the acceptable range, air valve 1 will be opened for 0.5s to release the pressure on the bladder. The system enters a fast-checking mode again. The procedure repeats until the acceptable target range is attained”; release the pressure is considered terminating the adjustment, pumping the air is considered continuing the adjustment); 

an alarm device for reading information about the magnitude of the force applied to the
subject by the adjustment head and detected by the force sensor, and sending out an alarm signal to prompt the operator to terminate the adjustment when the magnitude of the force applied to the subject by the adjustment head and detected by the force sensor is larger than a targeted value (Lou: page 1009, “This system also has a tension indicator, consisting of one green (acceptable range) and two red light emitting diodes (LED) (one for high and one for low range), that provides information to patients regarding how tightly they wear their orthoses. The indicator is used when the patient first dons the orthosis. A physician or an orthotist sets the prescribed pad load (target level) after the force transducer is installed, and the subject
dons his/her orthosis. The acceptable range is defined as 80% to 120% of the target level. The high range is defined as the force level above 120% of the target level, while the low range is less than 80% of the target level”) or a distribution of such force is abnormal;

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Lou (directed to an automated adjustments and an alarm signal) and arrived at brace design with automated adjustment and alarm signal. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).

Regarding claim 6, Nie does not teach but Lou does teach:
The system for brace designing according to claim 5, wherein the adjustment head is controlled by a first mechanical device having a brake module for receiving the alarm signal, wherein the first mechanical device stops running when the brake module receives the alarm signal (Lou: page 1009, “This system also has a tension indicator, consisting of one green (acceptable range) and two red light emitting diodes (LED) (one for high and one for low range), that provides information to patients regarding how tightly they wear their orthoses. The
indicator is used when the patient first dons the orthosis. A physician or an orthotist sets the prescribed pad load (target level) after the force transducer is installed, and the subject
dons his/her orthosis. The acceptable range is defined as 80% to 120% of the target level. The high range is defined as the force level above 120% of the target level, while the low range is less than 80% of the target level”; page 1010, “The system then enters into a fast-checking mode. During this mode, fifteen samples will be taken within 30s, and the average will be compared to the acceptable range. If the average is within the acceptable range, the system goes back to the normal sampling mode, with a sample rate of once per minute. Otherwise, air will pump into the air bladder again. These procedures will be repeated until the acceptable range is attained. However, if the pressure is beyond the acceptable range, air valve 1 will be opened for 0.5s to release the pressure on the bladder. The system enters a fast-checking mode again. The procedure repeats until the acceptable target range is attained”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Lou (directed to force alarms) and arrived at brace design with force alarms. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).

Regarding claim 7, Nie does not teach but Lou does teach:
The system for brace designing according to claim 6, wherein the first mechanical device has a first numerical control module for receiving signals sent by the monitoring module, wherein when the first numerical control module receives the termination signal, the first mechanical device stops running, while when the first numerical control module receives the operation signal, the first mechanical device reads the adjustment solution calculated by the second calculation unit and controls the adjustment head to adjust the subject according to the adjustment solution (Lou: page 1009, “This system also has a tension indicator, consisting of one green (acceptable range) and two red light emitting diodes (LED) (one for high and one for low range), that provides information to patients regarding how tightly they wear their orthoses. The indicator is used when the patient first dons the orthosis. A physician or an orthotist sets the prescribed pad load (target level) after the force transducer is installed, and the subject dons his/her orthosis. The acceptable range is defined as 80% to 120% of the target level. The high range is defined as the force level above 120% of the target level, while the low range is less than 80% of the target level”; page 1010, “The system then enters into a fast-checking mode. During this mode, fifteen samples will be taken within 30s, and the average will be compared to the acceptable range. If the average is within the acceptable range, the system goes back to the normal sampling mode, with a sample rate of once per minute. Otherwise, air will pump into the air bladder again. These procedures will be repeated until the acceptable range is attained. However, if the pressure is beyond the acceptable range, air valve 1 will be opened for 0.5s to release the pressure on the bladder. The system enters a fast-checking mode again. The procedure repeats until the acceptable target range is attained”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie (directed to brace designing) with Lou (directed to force alarms) and arrived at brace design with force alarms. One of ordinary skill in the art would have been motivated to make such a combination because “more comprehensive information on the mechanical action of braces is essential to the optimal prescription of this mode of treatment” (Lou: page 1011).

Regarding claim 8, Nie teaches:
The system for brace designing according to claim 4, wherein the scanning imaging device is controlled by a second mechanical device comprising a second numerical control module for receiving signals sent by the monitoring module (Nie: Fig. 1, “The patient CT scout images”); wherein when the second numerical control module receives a termination signal, the scanning imaging device stops running, while when the second numerical control module receives an operation signal, the second mechanical device controls the scanning imaging device to scan the subject for obtaining the skeletal image information of the subject (Nie: page 2, “The aim of this study was to construct one complete thoracolumbosacral scoliosis model based on computerized tomography CT data, to present a design method of patient-specific
brace, to simulate the individual brace treatment, to measure the brace forces under three standard strap tensions, and to compare with the data obtained with the I-Scan measurement system”; page 5, “Figure 6 shows the forces generated by the brace and the forces measured with the I-Scan measurement system for the three standard strap tensions 20 N, 40 N, and 60 N”).

Regarding claim 9, Nie teaches:
The system for brace designing according to claim 4, wherein the body surface three-dimensional shape obtaining device obtains the body surface three-dimensional shape of the subject by obtaining a cross-sectional view of the subject and a spatial position of each cross-sectional view (Nie: page 2, “In the z-axis direction of the FE model, nine cross sections, which can depict the characteristics of the patient, were chosen Fig. 2(a). On each cross section, seven parameters were used to depict the characteristics in different transverse planes Fig. 2(b). For each cross section, the nodes located on the transverse slice of the patient-specific FE model”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “The Patient-Specific Brace Design and Biomechanical Analysis of Adolescent Idiopathic Scoliosis” (“Nie”) in view of “A Smart Orthosis for the Treatment of Scoliosis” (“Lou”), further in view of “Development of a Flexible Imaging Probe integrated to a Surgical Telerobot System: Preliminary Remote Control Test and Probe Design” (“Velasquez”).
Regarding claim 10, Nie and Lou teach a sensor but Velasquez teaches:
The system for brace designing according to claim 4, wherein the scanning imaging device comprises a flexible imaging probe attached to a body surface of the subject (Velasquez: page 896, “Flexible Imaging Probe Development”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nie and Lou (directed to brace designing) with Velasquez (directed to a flexible imaging probe) and arrived at brace designing with a flexible imaging probe. One of ordinary skill in the art would have been motivated to make such a combination because “In order to overcome the major limitations of the current rigid imagers, incorporating of a robotized and highly articulated imaging probe is desired. With this kind of instrument, surgeons can reach spaces that they often cannot reach using their conventional rigid cameras and, thus, achieve greater visibility” (Velasquez: Introduction).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                            /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148